Exhibit Internap Reports First Quarter 2008 Financial Results · Record revenue of $62.1 million, an increase of 15.9 percent as compared to the first quarter of 2007; · Adjusted EBITDA(1) of $9.6 million, an increase of 21.7 percent as compared to the first quarter of 2007; · Adjusted gross margin(1) of 49.5 percent, an increase of 300 basis points as compared to the first quarter 2007; and · GAAP net income of $0.7 million or $0.01 per diluted share. ATLANTA, GA – (May 7, 2008) Internap Network Services Corporation (NASDAQ: INAP), a global provider of fast, reliable, end-to-end Internet business solutions, today reported first quarter financial results delivering record revenue and expanding year-over-year margins.The Company also provided an updated forecast of total revenue and adjusted EBITDA margins for the full-year 2008. “Internap posted another quarter of record revenue. While we continue to seeencouraging metrics across our business units, the net impact of the customer credit issues at the end of 2007 and reductions to our customer count have delayed our revenue ramp a few months and caused us to lower our forecast for 2008," said Jim DeBlasio, president and chief executive officer.“We have made significant changes across the organization to improve operational execution.These changes give us better visibility into our business lines, bring us closer to our customers, and will ultimately increase returns on Internap’s differentiated portfolio of assets.” As a result of the slower growth levels achieved in our first quarter, the Company revised its forecast for the full-year 2008 and now expects to generate revenue growth of between 13 and 18 percent over 2007 and adjusted EBITDA margins of between 17 and 20 percent of total revenue.Capital expenditures are forecasted to remain between $45 and $50 million for 2008. Total revenue in the first quarter 2008 increased 15.9 percent to $62.1 million, up from $53.5 million in the first quarter of 2007.Compared to the fourth quarter of 2007, total revenue increased $0.4 million or 0.7 percent.Data center footprint expansion and pricing strength were the primary contributors to the year-over-year revenue growth. Solid traffic growth and a full quarter of CDN revenue also drove the year-over-year increase.Sequentially, data center and CDN revenue growth were partially offset by a decline in IP services revenue, which was higher in the fourth quarter,due in part to one-time systems integration sales to a large customer. GAAP net income for the first quarter of 2008 was $0.7 million, or $0.01 per diluted share compared to a net loss of $10.7 million or $0.26 per diluted share the same quarter last year.Normalized net income(1) and normalized net income per diluted share(1), which exclude the impact of certain non-recurring items and stock-based compensation, was $3.1 million, or $0.06 per diluted share for the first quarter 2008.Normalized net income(1) increased 14.1 percent compared to the first quarter 2007 while normalized net income per diluted share(1) was unchanged at $0.06 cents. Internap’s adjusted gross margin(1) grew to 49.5 percent in the first quarter of 2008, up 300 basis points from 46.5 percent in the first quarter last year.Adjusted gross margin(1) declined 40 basis points sequentially, a decrease from 49.9 percent in the fourth quarter of 2008.The Company reported adjusted EBITDA(1) of $9.6 million for the first quarter of 2008, an increase of $1.7 million, or 21.7 percent, from same quarter last year.Sequentially, adjusted
